DETAILED ACTION
This office action is in response to the communication received on 01/08/2021 concerning application no. 15/564,489 filed on 02/07/2018.
Claims 1, 40, 48-49, 57, 60-61, 68, 70-71, and 110-117 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 49, line 4, contains an optional language “optionally used”. According to MPEP 2111.04, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.
Therefore, the claim element starting with “wavelength information” and ending with “depth discrimination” is not required to be performed.
Claim 61, line 3, contains an optional language “optionally achieved”. According to MPEP 2111.04, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.
Therefore, the claim element starting with “fitting data” and ending with “path length” is not required to be performed.
Claim 68, line 3, contains an optional language “optionally” in two separate instances. According to MPEP 2111.04, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 40, 48-49, 57, 68, 70-71, 110, 113-117 is are rejected under 35 U.S.C. 103 as being unpatentable over Chance (2006/0058683) in view of Diop et al.  ("Boundary conditions independent diffuse correlation spectroscopy", 12 March 2015, Proc. of SPIE, Vol. 9319, pages 931917-1 - 931917-5) further in view of Adam Liebert ("Time-resolved multidistance near-infrared spectroscopy of the adult head: intracerebral and extracerebral absorption changes from moments of distribution of times of flight of photons", 20 May 2004, Optical Society of America, Vol. 43, No. 15, pages 3037-3047).

Regarding claim 1, Chance teaches a time-resolved diffuse correlation spectrometry (TR-DCS) system (Paragraph 0016 teaches that the optical system may comprise a time-resolved spectroscopic (TRS) system) comprising: 
Laser 56 in Fig. 4A), the TR-DCS light source configured to transmit pulses of light into a target medium, the pulses of light having a pulse length of between 1 ps and 10 ns (Paragraph 0094 teaches that the laser 56 generates light pulses that have a duration in the order of 100 picoseconds. Furthermore, it is taught that the light is emitted as a light beam that is delivered to the biological tissue 8); 
a TR-DCS optical detector (Detector 102 in Fig. 4A), the TR-DCS detector configured to receive the pulses of light from the target medium and to generate a TR-DCS detector signal in response to receiving the pulses of light (Paragraph 0024 teaches that the wideband PMT detects the photons and discriminates between reflected and diffusive photons. Paragraph 0098 teaches that the detector 102 detects the light pulses that are modified by the subject’s tissue 8); 
a processor (Computer 116) coupled to the TR-DCS detector and the memory, the processor configured to determine a dynamics of the target medium using the TR-DCS detector signal and the one or more equations (Paragraph 0101 teaches that a general diffusion equation is used to describe the photon migration in tissue. The system has collected data corresponding the detected light pulses and utilizes it to calculate the light intensity profile, scattering and absorption properties of the examined tissues).
Chance further teaches a memory for the storage of information (Paragraph 0121 teaches that the memory circuits can store data sets). However, Chance is silent regarding a system comprising:
a memory storing one or more equations relating time of flight and correlation to dynamics of scattering particles within the target medium, the one or more equations including a dynamic absorption coefficient.
	In an analogous imaging field of endeavor, regarding the acquisition of time-resolved measurements with diffuse correlation spectroscopy, Diop teaches the one or more equations relating time of flight and correlation to dynamics of scattering particles within the target medium (Paragraphs 1-4 of the “Methods” section teaches equations 1-3 where the correlation function is measure in relation to the the probability density of the photons’ path lengths. This equation also includes the mean-square displacement of the light scatters and is equal to 6 times the diffusion coefficient. The third equation is recited to be “is the normalized field correlation function for n scattering events along s.”. Paragraphs 5-6 of the “Methods” section teaches that the function P(s) present in equations 1 and 3 is further expanded in equation 4 which utilizes the distribution of time of light of photons. These equations allow for the study of the cerebral blood flow as discussed in paragraphs 7-8 of the “Methods section”. The calculated data is shown in Figs. 3-4).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chance with Diop’s teaching of the use of one or more equations with correlation and time of flight in time-resolved measurement. This modified apparatus would allow a user to extract perfusion changes of deep tissue with de-noised data (Abstract and paragraph 5 of Diop).
	Although Diop teaches equation 5, with an absorption coefficient, it is silent on if this absorption coefficient is dynamic or not.
	In an analogous imaging field of endeavor, regarding time-resolved spectroscopy systems, Liebert teaches the one or more equations including a dynamic absorption coefficient (Eq. 3 and 6 shows a delta absorption coefficient. Paragraph 5 of the “Theory” section recites “a change                         
                            ∆
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                            
                                
                                    ,
                                
                                
                                    j
                                
                            
                        
                     in the absorption coefficient of layer j occurred”. Paragraph 4 of the “Results” section teaches that “Figure 12 displays the dynamics of absorption changes in the intracerebral and extracerebral compartments, obtained by averaging the absorption changes among the layers of each compartment” and Fig. 12 shows the changes of the absorption coefficient over time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chance and Diop with Liebert’s teaching of one or more equations with a dynamic absorption coefficient. This modified apparatus would allow a user to use the dynamics of absorption changes to monitor stroke patients and patients with other vascular diseases as it is more reliable than NIRS with continuous light (Paragraph 4 of the “Conclusions” section of Liebert).

	Regarding claim 40, modified Chance teaches the system in claim 1, as discussed above.
Paragraphs 0098-0100 teach that the that received light pulses are gated. The detection is done by the detector 102. Furthermore, paragraph 0074 teaches a light detector that is gated at 2, 5, and 10 nanoseconds).

Regarding claim 48, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, wherein the processor is adapted to determine the dynamics at two or more different time windows, thereby providing depth-dependent information about the dynamics of the target medium (Paragraph 0100 teaches that the length of the time windows is tailored to account for the exponential decay in the signal intensity. Paragraph 0101 teaches that this signal intensity is used in the calculation of the scattering and absorption properties of the examined tissue. The time windows are seen in the delay width 91, 95, and 99 in Fig. 4B).

Regarding claim 49, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, wherein the TR-DCS detector signal includes wavelength information, and the processor uses the wavelength information (Paragraph 0105 teaches that the TRS system includes two wavelengths sensitive to hemoglobin and oxyhemoglobin and this is used to determine hemoglobin saturation), wherein the wavelength information is optionally used to enhance depth discrimination.

Regarding claim 57, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, wherein the pulses of light has have a wavelength of between 400 nm and 1500 nm (Paragraph 0094 teaches that the pulsed light can be at a wavelength of 754 nm).


Chance further teaches a system, wherein the dynamics of the target medium include a fluid flow within the target medium, wherein the target medium is optionally tissue and the fluid flow within the target medium is optionally a blood flow within the tissue (Paragraph 0156 teaches that the TRS system can be used to study the blood flow of an examined tissue).

Regarding claim 70, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, wherein the TR-DCS optical detector is gated such that the TR-DCS detector signal is generated for a gated subset of photons received at the TR-DCS optical detector within a pre-determined gating time window (Paragraph 0096 teaches that the detected photons are counted if they are within a time interval specified by the gate width circuit 69. Therefore, the output is the data within the gate interval).

Regarding claim 71, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, wherein the TR-DCS detector signal is gated to include the timing information and the correlation information for a gated subset of photons of the pulses of light within a pre- determined gating time window and to exclude the timing information and the correlation information for photons of the pulses of light outside the gated subset (Paragraph 0096 teaches that the detected photons are counted if they are within a time interval specified by the gate width circuit 69. Therefore, the output is the data within the gate interval. Paragraph 0098 teaches that the system is able to select the delay gates and the gate widths. Paragraph 0099 teaches that this selection allows the system to separate photons of interest from photons that are detected at a different time point).

Regarding claim 110, modified Chance teaches the system in claim 1, as discussed above.
Paragraph 0094 teaches that the laser 56 generates light pulses that have a duration in the order of 100 picoseconds).

Regarding claim 112, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, the system further comprising a second light source (Paragraph 0098 teaches that the system may have two lasers 56 and 57).

Regarding claim 113, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, the system further comprising a second detector (Paragraph 0076-0077 teach that the PMT array can be implemented on the TRS system. This array has a plurality of detectors as seen in Fig. 2AII).

Regarding claim 114, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, the system further comprising a trigger source configured to generate a trigger signal (Paragraph 0096 provides a trigger signal that is responsible for the delay of the detection), the TR-DCS light source configured to time its transmission relative to the trigger signal or the trigger source configured to time the trigger signal relative to the transmission from the TR-DCS light source (Paragraph 0117 teaches that light pulse is emitted 7 ns before the emission of the delay signal by the integrator).

Regarding claim 115, modified Chance teaches the system in claim 114, as discussed above.
Chance further teaches a system, wherein the processor uses the trigger signal to determine a time of flight of received pulses of light (Paragraph 0096 provides a trigger signal that is responsible for the delay of the detection. Paragraph 0073 teaches that the detector is responsible for the time-of-flight measurement).

Regarding claim 116, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, the system further comprising a time-resolved processor configured to process time-resolved aspects of the TR-DCS detector signal (Paragraphs 0099-0100 teach that the system is able to spate the “useful” photon signals from the other photons based on the delay).

Regarding claim 117, modified Chance teaches the system in claim 1, as discussed above.
Chance further teaches a system, the system further comprising a signal processor configured to process correlation aspects of the TR-DCS detector signal (Paragraphs 0150-0151 teach that the processor is able to correlate data related to the detected scanned light with other data sets).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Chance (2006/0058683) in view of Diop et al.  ("Boundary conditions independent diffuse correlation spectroscopy", 12 March 2015, Proc. of SPIE, Vol. 9319, pages 931917-1 - 931917-5) further in view of Adam Liebert ("Time-resolved multidistance near-infrared spectroscopy of the adult head: intracerebral and extracerebral absorption changes from moments of distribution of times of flight of photons", 20 May 2004, Optical Society of America, Vol. 43, No. 15, pages 3037-3047) further in view of Nathel et al. (Patent No. US 6,015,969).

Regarding claim 60, modified Chance teaches the system in claim 1, as discussed above.
However, the combination of Chance, Diop, and Liebert is silent regarding a system, wherein the one or more equations includes a path length dependent autocorrelation function.
In an analogous imaging field of endeavor, regarding the observation of time of flight information, Nathel teaches a system, wherein the one or more equations includes a path length dependent autocorrelation function (Col. 2, lines 3-20, teach that the autocorrelations are used to gain further information regarding the time-of flight. The path traveled by the scattered photons is studied based on the time-of-flight).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chance, Diop, and Liebert with Nathel’s teaching of the use of an autocorrelation function. This modified system would allow a user to determine the acquired data in a non-invasive and non-harmful manner (Col. 1, lines 21-25 of Nathel). Furthermore, this acquisition of time of flight information is considered to be a reliant form of quantitative information (Col. 2, lines 3-20 of Nathel).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Chance (2006/0058683) in view of Diop et al.  ("Boundary conditions independent diffuse correlation spectroscopy", 12 March 2015, Proc. of SPIE, Vol. 9319, pages 931917-1 - 931917-5) further in view of Adam Liebert ("Time-resolved multidistance near-infrared spectroscopy of the adult head: intracerebral and extracerebral absorption changes from moments of distribution of times of flight of photons", 20 May 2004, Optical Society of America, Vol. 43, No. 15, pages 3037-3047) further in view of Dunn et al. (PGPUB No. US 2012/0095354)

Regarding claim 61, modified Chance teaches the system in claim 1, as discussed above.
However, the combination of Chance, Diop, and Liebert is silent regarding a system, wherein the one or more equations include fitting equations for fitting data, wherein the fitting data is optionally achieved using a slope of a plot of correlation decay rate versus path length.
In an analogous imaging field of endeavor, regarding the study of fluid flow, Dunn teaches a system, wherein the one or more equations include fitting equations for fitting data (Paragraph 0100 teaches that an Trust-Region algorithm is used curve fit the data relating to blood flow), wherein the fitting data is optionally achieved using a slope of a plot of correlation decay rate versus path length.
.

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Chance (2006/0058683) in view of Diop et al.  ("Boundary conditions independent diffuse correlation spectroscopy", 12 March 2015, Proc. of SPIE, Vol. 9319, pages 931917-1 - 931917-5) further in view of Adam Liebert ("Time-resolved multidistance near-infrared spectroscopy of the adult head: intracerebral and extracerebral absorption changes from moments of distribution of times of flight of photons", 20 May 2004, Optical Society of America, Vol. 43, No. 15, pages 3037-3047) further in view of Claps (PGPUB No. US 2013/0218479).

Regarding claim 111, modified Chance teaches the system in claim 1, as discussed above.
However, the combination of Chance, Diop, and Liebert is silent regarding a system, wherein the TR-DCS light source is a transform limited or nearly-transform limited pulsed light source and the pulses of light are transform limited or nearly-transform limited pulses of light.
In an analogous imaging field of endeavor, regarding the control of light in a time-resolved spectroscopy system, Claps teaches a system, wherein the TR-DCS light source is a transform limited or nearly-transform limited pulsed light source and the pulses of light are transform limited or nearly-transform limited pulses of light (Paragraph 0068 teaches that the algorithms that belong to transformation techniques, which is called Laplace transform techniques, can be used to control the scanning speed of the spectrometer. Paragraph 0090 teaches the calculation of the Laplace transform of a continuous emission and decay function).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chance, Diop, and Liebert with Clap’s teaching of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
E.M. Sevick et al. ("Quantitation of Time- and Frequency-Resolved Optical Spectra for the Determination of Tissue Oxygenation", 1991, Analytical Biochemistry, pages 330-351): Teaches a time-resolved spectroscopy system that utilizes a general diffusion coefficient. This is the cited reference in paragraph 0101 of Chance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793